13 So. 3d 1105 (2009)
Cecilio MUNIZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-205.
District Court of Appeal of Florida, Third District.
July 15, 2009.
Carlos J. Martinez, Public Defender, Melissa del Valle, Assistant Public Defender, and Valerie Jones, Assistant Public Defender, for appellant.
Bill McCollum, Jr., and Nikole Hiciano, Assistant Attorney General, for appellee.
Before WELLS, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Hunter v. State, 292 So. 2d 73 (Fla. 3d DCA 1974).